Citation Nr: 9917254	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-13 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945; he was a prisoner of war of the German 
government from August 1944 to April 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal was docketed at the Board in 1996.  


FINDINGS OF FACT

1.  The cause of the veteran's death, at age 72 in August 
1994, was coronary artery disease. 

2.  During the veteran's lifetime, service connection was in 
effect for anxiety reaction and for residuals of acoustic 
trauma including tinnitus and nerve deafness.

3.  Coronary artery disease was first assessed many years 
after the veteran's period of service and is not shown to be 
related to his period of service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was neither incurred in or 
aggravated by service, nor may it be presumed or inferred to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The official death certificate reflects that the veteran's 
death, at age 72 in August 1994, was occasioned by coronary 
artery disease.  At the time of the veteran's death, service 
connection was in effect for anxiety reaction, rated as 10 
percent disabling, and for residuals of acoustic trauma 
including tinnitus and nerve deafness, rated as 10 percent 
disabling.  The appellant neither contends, nor does the 
evidence reflect, that either of the foregoing service-
connected disabilities played any role in bringing about the 
veteran's death.  

Service medical records are negative for any reference to a 
heart problem.  Arteriosclerotic heart disease, with coronary 
artery disease and "anginal syndrome", was initially shown 
in 1978, at which time the veteran underwent procedures 
including a saphenous vein bypass.  Cardiac catheterization 
was accomplished in 1993.  A report pertaining to the 
veteran's terminal period of hospitalization, in August 1994, 
reflects that he died the day following the surgical "redo" 
of his 1978 bypass.  

The appellant contends that the rigors suffered by the 
veteran, including stress and an inadequate diet, while he 
was a prisoner of war in Germany during World War II served 
to "accelerate[]" the process of atherosclerotic heart 
disease that culminated in angina and coronary vessel disease 
in the late 1970's.  She reasons that those inservice factors 
must therefore be deemed to have been the ultimate 
precipitant of the veteran's fatal heart disease, thus 
warranting service connection for the cause of the veteran's 
death.  In this regard, the record contains a December 1995 
statement from Newton J. Friedman, M.D., which physician 
indicates that the veteran was under his care from February 
1993 to August 1994.  After observing that the veteran had 
been "subjected to hardship" during his internment as a 
prisoner of war during World War II, especially nutritional 
deficiency and emotional stress, Dr. Friedman opined "that 
the stress [the veteran then] suffered....accelerated the 
process of coronary atherosclerosis leading to the appearance 
of angina pectoris and significant multiple vessel coronary 
disease in 1978 (when the [veteran] was only 56 years of 
age)."  

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board would 
initially observe that, inasmuch as the veteran's coronary 
artery disease was not first shown until many years after his 
separation from service, there is no basis to afford 
presumptive service connection therefor.  See 38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  At the same time, 
however, service connection for such heart disease might yet 
be established in accordance with the provisions of 38 C.F.R. 
§ 3.303(d) if such condition is otherwise shown to be related 
to service.  The lone item of evidence advancing such 
etiological relationship is the above-cited December 1995 
statement from Dr. Friedman, which is to the effect that the 
onset of the veteran's heart disease, even though many years 
subsequent to his period of service, was nevertheless related 
to dietary privations and emotional traumas suffered during 
his period of captivity as a prisoner of war.  However, while 
the Board has carefully considered the statement from Dr. 
Friedman, it is of the view that any notion of according 
service connection for the veteran's fatal heart disease, 
based on Dr. Friedman's opinion, is legally untenable for a 
variety of reasons.  First of all, the Board cannot overlook 
that Dr. Friedman's opinion was rendered on the apparently 
lone basis of the appellant's recitation of the veteran's 
pertinent service history (i.e., "[u]pon my interview with 
Mrs. Melnar"), which consideration significantly diminishes 
the materiality of Dr. Friedman's related opinion.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In addition, 
Dr. Friedman indicates that he initially saw the veteran many 
years (indeed, nearly five decades) after the veteran's 
separation from service, which reality further impairs the 
materiality of his related opinion.  See Id.  Moreover, there 
is no indication that Dr. Friedman has on any occasion ever 
reviewed the veteran's service medical records, which 
consideration additionally militates against the materiality 
of such physician's related opinion.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).  Finally, the Board cannot overlook 
that while Dr. Friedman asserts that the veteran's above-
cited inservice 'hardship[s]', including dietary privation, 
served to 'accelerate[]' the pathologic process that 
culminated in assessed atherosclerotic heart disease in the 
late 1970's, such opinion (to whatever extent it thus infers 
service causation of such disease) is therein compromised, 
given the discussion in Owens v. Brown, 7 Vet. App. 429, 433 
(1995), to the extent it does not cite the veteran's 
inservice hardships as the primary etiological factor in his 
heart disease.  Given the foregoing observations, then, and 
inasmuch as the veteran's coronary artery disease was not 
shown until more than three decades after his separation from 
service, the Board is persuaded that the preponderance of the 
evidence is against service connection for such heart 
disease.  In view of such consideration, then, and since 
coronary artery disease was the sole factor implicated in the 
veteran's death, service connection for the cause of the 
veteran's death is, therefore, denied.  38 U.S.C.A. §§ 1110, 
1112, 1310; 38 C.F.R. §§ 3.307, 3.309, 3.312.

In reaching the foregoing determination, the Board is 
cognizant that beriberi heart disease, for which presumptive 
service connection is authorized in accordance with 38 C.F.R. 
§ 3.309(c) relative to all former prisoners of war who were 
detained (as was the veteran) for at least 30 days, includes 
ischemic heart disease.  See "Note" to 38 C.F.R. 
§ 3.309(c).  However, the foregoing provisions pertain only 
to a former prisoner of war who had experienced localized 
edema during his period of captivity.  Inasmuch, however, as 
the appellant neither avers nor does the record reflect that 
the veteran ever experienced the same during his internment 
as a prisoner of war, the above-cited provisions of 38 C.F.R. 
§ 3.309(c) afford no basis to alter the disposition reached 
above.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

